Melvin Mayfield, Judge, dissenting. I cannot agree to dismiss the appeal in this case. Even a casual reading of the majority opinion discloses that “when the appellate court thinks the trial court’s judgment is a final, appealable order” is not a very satisfactory guide for the trial attorney to use in making the decision of when to file a notice of appeal. Especially is this true since the premature filing of the notice of appeal no longer allows it to become effective when the appealable order is actually filed. Therefore, I think the better course to follow is to decide the case on its merits if the question of when to appeal is doubtful. And I think there is enough doubt here that I am not willing to simply say that all of the appellants’ argument is based upon alleged errors in the April 30, 1993, decision and therefore dismiss the appeal.